 Case 3:19-cv-01426-BJD-MCR Document 1 Filed 12/12/19 Page 1 of 15 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

KAYLA KACZOR on behalf of herself and
those similarly situated,

      Plaintiff,
vs.                                                        CASE NO.:

ALBANESE ENTERPRISES, INC. d/b/a
PARADISE GENTLEMEN’S CLUB, a Florida
Profit Corporation; FAMILY
ENTERTAINMENT, LLC d/b/a LIVE BAR, a
Florida Limited Liability Company, and
KLODIAN FERRA, individually,

      Defendants.
                                                 /

                            COLLECTIVE ACTION COMPLAINT
                             AND DEMAND FOR JURY TRIAL

       Plaintiff, KAYLA KACZOR, on behalf of herself and those similarly situated, brings this

action under the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (the “FLSA”)

against, ALBANESE ENTERPRISES, INC. d/b/a PARADISE GENTLEMAN’S CLUB

(“Paradise”), a Florida Profit Corporation; FAMILY ENTERTAINMENT, LLC d/b/a LIVE

BAR (“Live Bar”), a Florida Limited Liability Company, and KLODIAN FERRA (“Ferra”),

individually, (collectively referred to as “Defendants”), and states:

                                        INTRODUCTION

       1.      Congress designed the FLSA to remedy situations “detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency, and general

well-being of workers.” 29 U.S.C. § 202(a). To achieve this broad remedial purpose, the FLSA

establishes minimum wage and overtime requirements for covered employees. See 29 U.S.C. §§

206, 207.
 Case 3:19-cv-01426-BJD-MCR Document 1 Filed 12/12/19 Page 2 of 15 PageID 2



       2.      This is a collective action brought pursuant to 29 U.S.C. § 216(b) by Plaintiff,

individually and on behalf of all similarly situated persons employed by Defendants arising from

Defendants' willful violations of the Fair Labor Standards Act ("FLSA"), 29 U.S.C. § 201, et seq.

       3.      Defendants own and operate night clubs and bars located in Jacksonville, Florida.

       4.      Defendants employed Plaintiff, and other similarly situated employees, but failed

to pay them the appropriate minimum wages under the FLSA.

       5.      Plaintiff brings this collective action to recover the unpaid wages owed to her and

all other similarly situated employees, current and former, of Defendants who worked at Paradise

and/or Live Bar at any time during the three year period before the Complaint was filed up to the

present (“Class Members”). These Class Members should be informed of the pendency of this

action and apprised of their rights to join in the manner envisioned by Hoffman-La Roche Inc. v.

Sperling, 493 U.S. 165 (1989) and its progeny.

                                            JURISDICTION

       6.      Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair

Labor Standards Act, as amended (29 U.S.C. § 201, et seq.) to recover unpaid back wages, an

additional equal amount as liquidated damages, to obtain declaratory relief, and reasonable

attorneys’ fees and costs.

       7.      The jurisdiction of the Court over this controversy is based upon 29 U.S.C.

§ 216(b).

                                                 PARTIES

       8.      At all times material hereto, Plaintiff was a resident within the jurisdiction of the

Middle District of Florida.

       9.      Defendant Paradise was, and continues to be, a Domestic Profit Corporation.

                                           Page 2 of 15
 Case 3:19-cv-01426-BJD-MCR Document 1 Filed 12/12/19 Page 3 of 15 PageID 3



       10.     At all times material hereto, and currently, Paradise carried out substantial and not

isolated business activities, and had employees and agents in the Middle District of Florida.

       11.     Defendant Live Bar was, and continues to be, a Domestic Profit Corporation.

       12.     At all times material hereto, and currently, Live Bar carried out substantial and

not isolated business activities, and had employees and agents in the Middle District of Florida.

       13.     Defendants, Paradise and Live Bar (hereinafter collectively referred to as “the

entities”), have joined and combined to form and constitute a single enterprise and/or joint

employer by:

               a.     Performing related activities, i.e. the operation of bars and night clubs

                      restaurants;

               b.     Exercising unified operation or common control over Plaintiff and those

                      similarly situated;

               c.     Operating for a common business purpose;

               d.     Acting directly or indirectly in the interest of each other with respect to

                      Plaintiff and those similarly situated;

               e.     Agreeing to share employees’ services;

               f.     Sharing common offices, common record keeping, and equipment;

               g.     Sharing common ownership and financial control;

               h.     Sharing common management and company policies; and

               i.     The entities are not completely dissociated with respect to the employment

                      of Plaintiff and those similarly situated, and may be deemed to share

                      control of Plaintiff, directly or indirectly, by reason of the fact that each

                      corporation is owned and operated by the same individuals, and operate

                                            Page 3 of 15
 Case 3:19-cv-01426-BJD-MCR Document 1 Filed 12/12/19 Page 4 of 15 PageID 4



                      for the same business purpose.

        14.    Based on information and belief, and at all times relevant to this action,

Defendant, Ferra, was an individual resident of the State of Florida, who operated the entities for

whom Plaintiff, and those similarly situated worked.

        15.    Defendant, Ferra, is an employer as defined by 29 U.S.C. § 201, et seq., in that he

acted directly or indirectly, in the interest of the entities towards Plaintiff and those similarly

situated.

        16.    Defendant, Ferra, regularly exercised the authority to:

               a.     Hire and fire employees of the entities;

               b.     Controlled the finances of the entities;

               c.     Controlled significant aspects of the entities’ day-to-day operations,

                      including the authority to set wages;

               d.     Actively participated in the overall supervision of the entities’ business;

                      and

               e.     Was ultimately in a position of authority over the business decisions that

                      led to the FLSA violations at issue.

        17.    At all relevant times material hereto, Defendants jointly employed the Plaintiff

and those similarly situated employees.

        18.    At all times material hereto, Plaintiff was “engaged in commerce” within the

meaning of § 6 and § 7 of the FLSA.

        19.    For example, Plaintiff regularly processed credit card transactions as part of her

regular duties for Defendants.




                                           Page 4 of 15
 Case 3:19-cv-01426-BJD-MCR Document 1 Filed 12/12/19 Page 5 of 15 PageID 5



        20.    At all times material hereto, Plaintiff was an “employee” of Defendants within the

meaning of the FLSA. Named Plaintiff’s consent to file this action pursuant to 29 U.S.C.

§ 216(b) is attached hereto as Exhibit A.

        21.    At all times material hereto, Defendants were the “employer” within the meaning

of the FLSA.

        22.    Defendants were, and continue to be, an “employer” within the meaning of the

FLSA.

        23.    At all times material hereto, Defendants were, and continue to be, an “enterprise

engaged in commerce” within the meaning of the FLSA.

        24.    At all times material hereto, Defendants were, and continue to be, an enterprise

engaged in the “production of goods and services,” in that the Defendants’ employees provide

goods and services within the meaning of the FLSA.

        25.    Based upon information and belief, the annual gross revenue of Defendants is and

was in excess of $500,000.00 per annum for all relevant time periods.

        26.    At all times material hereto, Plaintiff was “engaged in commerce” and subject to

individual coverage of the FLSA.

        27.    At all times material hereto, Plaintiff was engaged in the “production of goods

and services” and subject to the individual coverage of the FLSA.

        28.    At all times material hereto, the work performed by Plaintiff was directly essential

to the business performed by Defendants.

                                   STATEMENT OF FACTS

        29.    Defendant, Klodian Ferra, owns and operates two (2) night clubs/bars in

Jacksonville, Florida.

                                            Page 5 of 15
 Case 3:19-cv-01426-BJD-MCR Document 1 Filed 12/12/19 Page 6 of 15 PageID 6



         30.     One of the night clubs, Paradise, is located at 8669 Baymeadows Road,

Jacksonville, Florida 32256.

         31.     One of the night clubs, Live Bar, is located at 331 E Bay Street, Jacksonville,

Florida 32202.

         32.     Defendants’ night clubs are operated and controlled by Klodian Ferra.

         33.     Paradise and Live Bar regularly share employees, and have employees working in

multiple locations based on Defendants’ needs.

         34.     Paradise and Live Bar share common offices, common record keeping, and

equipment.

         35.     Defendants implement and enforce the same policies and procedures at both night

clubs.

         36.     Defendants hired Plaintiff to work as a bartender in approximately May of 2017.

         37.     Plaintiff primarily worked at Defendants’ 8669 Baymeadows Road location.

         38.     Plaintiff also worked at Defendants’ 331 E Bay Street location.

         39.     Plaintiff worked as a bartender for Defendants until approximately July 2019.

         40.     Plaintiff’s primary duties were taking customer beverage orders, serving

customers, completing customer transactions, and maintaining cleanliness of the bar.

         41.     At the time Plaintiff was hired, Defendants compensated Plaintiff $5.00 per hour,

in cash.

         42.     Plaintiff also received tips.

         43.     Defendants did not provide Plaintiff with notice as required by 29 C.F.R.

531.59(b).




                                                 Page 6 of 15
 Case 3:19-cv-01426-BJD-MCR Document 1 Filed 12/12/19 Page 7 of 15 PageID 7



       44.       In approximately March 2018, Defendants began to compensate Plaintiff the

Florida “tipped” minimum wage for some of the hours that she worked each week through a

paycheck due to employee complaints.

       45.       However, Defendants failed to compensate Plaintiff at the Florida tipped

minimum wage for all of the hours that she worked each week.

       46.       Specifically, Defendants underreported the number of hours that she worked on

her paychecks.

       47.       Moreover, during approximately June and July of 2019, Defendants failed to pay

Plaintiff any direct wages during numerous work weeks.

       48.       As a result of Defendants’ failure to pay Plaintiff direct wages, she complained to

Defendants.

       49.       As a result of Plaintiff’s complaints, Ferra instructed Glenn McClinton, a

manager, to terminate Plaintiff’s employment.

       50.       Additionally, throughout the duration of her employment, Defendants’ regularly

retained tips belonging to Plaintiff.

       51.       Specifically, Ferra regularly retained tips belonging to Plaintiff.

       52.       The same FLSA violations that applied to Plaintiff applied to Defendants’ other

similarly situated employees.

       53.       Defendants systematically paid, and continue to pay, Plaintiff and other similarly

situated employees for substantially fewer hours than they actually worked.

       54.       Defendants systematically paid, and continue to pay, Plaintiff and other similarly

situated employees sub-minimum wages in virtually every single work week.




                                             Page 7 of 15
 Case 3:19-cv-01426-BJD-MCR Document 1 Filed 12/12/19 Page 8 of 15 PageID 8



       55.     Defendants routinely retained, and continue to retain tips that were earned by and

belonged to Plaintiff, and other similarly situated employees in numerous work weeks within the

relevant time period.

       56.     Plaintiff is entitled to additional compensation in order to supplement her wages

for those work weeks where she was deprived of the lawful minimum wage.

       57.     Defendants have violated Title 29 U.S.C. §§ 203(m) and 206 in that:

               a. Defendants failed to inform Plaintiff of the provisions of § 203(m) of the

                   FLSA;

               b. Defendants retained tips that were earned by Plaintiff;

               c. Defendants failed to pay Plaintiff at least the Florida minimum wage in

                   virtually every single work week, in violation of the FLSA;

               d. No payments, and/or provisions for payment, have been made by Defendants

                   to properly compensate Plaintiff at the statutory minimum wage while

                   Plaintiff worked for Defendants as provided by the FLSA;

               e. Defendants failed to maintain proper time records as mandated by the FLSA.

       58.     Likewise Defendants have violated 29 U.S.C. § 215(a)(3) in that Defendants

terminated Plaintiff’s employment because she complained in regard Defendants’ failure to

compensate her for all of her hours worked.

       59.     Defendants do not have a legitimate non-discriminatory purpose for terminating

Plaintiff’s employment.

                           COLLECTIVE ACTION ALLEGATIONS

       60.     Plaintiff and the class members are/were all employees of Defendants and were

all subject to the illegal pay policy as described herein.

                                            Page 8 of 15
 Case 3:19-cv-01426-BJD-MCR Document 1 Filed 12/12/19 Page 9 of 15 PageID 9



       61.    Defendants failed to compensate Plaintiff, and those similarly situated, the Florida

minimum wage in one or more work weeks throughout the duration of their employment.

       62.    The additional persons who may become Plaintiffs in this action are/were

purportedly “hourly” paid employees of the Defendants who were not compensated at least the

Florida minimum wage for all hours worked, and/or who’s tips were illegally retained by

Defendants.

       63.    This policy or practice was applicable to Plaintiff and the class members.

Application of this policy or practice does/did not depend on the personal circumstances of

Plaintiff or those joining this lawsuit. Rather, the same policy or practice that resulted in the

non-payment of minimum wages to Plaintiff applied, and continues to apply, to all class

members. Accordingly, the class members are properly defined as:

       All hourly-paid, non-exempt employees who worked for Defendants within
       the last three years, who were not compensated at a rate at least equivalent to
       the Florida minimum wage in one or more work weeks as required by the
       FLSA, and/or whose tips were retained by Defendants.

       64.    Specifically, despite the fact that numerous employees brought Defendants’

aforementioned illegal policies and FLSA violations to Defendants’ attention throughout their

employment, Defendants refused to pay Plaintiff and those similarly situated their proper

compensation as required by the FLSA.

       65.    Defendants did not act in good faith or reliance upon any of the following in

formulating their pay practices: (a) case law, (b) the FLSA, 29 U.S.C. § 201, et seq.,

(c) Department of Labor Wage & Hour Opinion Letters or (d) the Code of Federal Regulations.

       66.    During the relevant period, Defendants violated the FLSA by retaining employees

in an enterprise engaged in commerce or in the production of goods and services for commerce



                                          Page 9 of 15
Case 3:19-cv-01426-BJD-MCR Document 1 Filed 12/12/19 Page 10 of 15 PageID 10



within the meaning of the FLSA, as aforesaid, for one or more workweeks without compensating

such employees for their work at a rate that was equivalent to the Florida minimum wage.

          67.   Defendants’ failure to properly compensate their employees at a rate equivalent to

the Florida minimum wage results from Defendants’ policy or practice that applies to all

similarly situated employees, companywide.

          68.   Defendants acted willfully in failing to pay Plaintiff and the class members in

accordance with the law.

          69.   Defendants failed to maintain accurate records for Plaintiff and the class

members’ work hours in accordance with the law.

                                            COUNT I
                                    VIOLATION OF 29 U.S.C. § 206
                                        MINIMUM WAGE

          70.   Plaintiff incorporates paragraphs 1 through 69 as if fully set forth herein.

          71.   Plaintiff and collective action members are entitled to be paid minimum wage for

all hours worked during their employment with Defendants.

          72.   Defendants failed, and continue to fail, to pay Plaintiff and the collective action

members minimum wage for all hours worked in various work weeks within the relevant time

period.

          73.   Plaintiff has demanded proper compensation for one or more weeks of work with

Defendants, but Defendants have refused and/or failed to compensate her for same. As a result of

Defendants’ actions in this regard, Plaintiff has not been paid the minimum wage during one or

more weeks of employment with Defendants.

          74.   Defendants had specific knowledge that it was paying sub-minimum wages to

Plaintiff and the putative class members but still failed to pay Plaintiff and the putative class

                                            Page 10 of 15
Case 3:19-cv-01426-BJD-MCR Document 1 Filed 12/12/19 Page 11 of 15 PageID 11



members at least minimum wage for all hours worked each week.

        75.   Defendants willfully failed to pay Plaintiff and the putative class members the

Florida minimum wage in one or more weeks of work contrary to 29 U.S.C. § 206.

        76.   As a direct and proximate result of Defendants’ deliberate underpayment of

wages, Plaintiff and those similarly situated have been damaged in the loss of minimum wages

for one or more weeks of work with Defendants.

                                         COUNT II
                                VIOLATION OF 29 U.S.C. § 203(M)
                                    INVALID TIP CREDIT

        77.   Plaintiff incorporates paragraphs 1 through 69 as if fully set forth herein.

        78.   29 U.S.C. § 203(m)(2) allows for employers subject to FLSA coverage to take a

“tip credit” from employees who regularly and customarily receive tips.

        79.   However, in numerous work weeks, Plaintiff, and those similarly situated did not

receive any direct wages from Defendants.

        80.   Moreover, Defendants retained tips that belonged to Plaintiff and those similarly

situated.

        81.   The tips retained by Defendants were not part of a valid tip pooling arrangement.

        82.   Defendants failed to inform Plaintiff and those similarly situated of the tip credit

provision of section 203(m) of the FLSA.

        83.   Defendants’ violations of section 203(m) were willful.

        84.   As a direct and proximate result of Defendants deliberate violations of section

203(m) of the FLSA, Plaintiff and those similarly situated have been damages in the loss of

minimum wages and tips during one or weeks of work with Defendants.




                                           Page 11 of 15
Case 3:19-cv-01426-BJD-MCR Document 1 Filed 12/12/19 Page 12 of 15 PageID 12



                                          COUNT III
                                        RETALIATION
                            IN VIOLATION OF 29 U.S.C. § 215(A)(3) WITH
                                 REGARD TO NAMED PLAINTIFF

          85.   Plaintiff incorporates paragraphs 1 through 69 as if fully set forth herein.

          86.   29 U.S.C. § 215(a)(3) makes it unlawful “to discharge or in any

other manner discriminate against any employee because such employee has filed any complaint

or instituted or caused to be instituted any proceeding under or related to . . . [the FLSA].” See

29 U.S.C. § 215(a)(3).

          87.   Plaintiff   was   terminated    from       her   employment   with   Defendants   for

voicing concerns in regard to Defendants’ failure to pay her in accordance with the FLSA.

          88.   Defendants have violated 29 U.S.C. § 215(a)(3) in that Defendants terminated

Plaintiff’s employment because she complained about Defendants’ failure to compensate her for

all of her hours worked.

          89.   Defendants do not have a legitimate non-discriminatory purpose for terminating

Plaintiff’s employment.

                                             COUNT IV
                                        DECLARATORY RELIEF

          90.   Plaintiff realleges and reincorporates paragraphs 1 through 69 as if fully set forth

herein.

          91.   Plaintiff and Defendants have a Fair Labor Standards Act dispute pending, which the

Court has jurisdiction to hear pursuant to 28 U.S.C. § 1331, as a federal question exists.

          92.   The Court also has jurisdiction to hear Plaintiff’s request for declaratory relief

pursuant to the Declaratory Judgment Act. 28 U.S.C. §§ 2201-2202.

          93.   Plaintiff may obtain declaratory relief.

                                            Page 12 of 15
Case 3:19-cv-01426-BJD-MCR Document 1 Filed 12/12/19 Page 13 of 15 PageID 13



        94.      Defendants employed Plaintiff.

        95.      Defendants are an enterprise.

        96.      Plaintiff was individually covered by the FLSA.

        97.      Plaintiff was deprived of proper minimum wages pursuant to 29 U.S.C. § 206.

        98.      Defendants did not keep accurate time records pursuant to 29 U.S.C. § 211(c) and 29

C.F.R. Part 516.

        99.      Defendants did not rely on a good faith defense in its failure to abide by the

provisions of the FLSA.

        100.     Plaintiff is entitled to an equal amount of liquidated damages.

        101.     Defendants retaliated against Plaintiff in violation of 29 U.S.C. § 215(a)(3).

        102.     It is in the public interest to have these declarations of rights recorded.

        103.     Plaintiff’s declaratory judgment action serves the useful purpose of clarifying and

settling the legal relations at issue.

        104.     The declaratory judgment action terminates and affords relief from uncertainty,

insecurity, and controversy giving rise to the proceeding.

                                                    PRAYER

        105.     For these reasons, Plaintiff and the putative class members respectfully request

that judgement be entered in their favor awarding the following relief:

              a. An Order Certifying this case as a collective action in accordance with 29 U.S.C.

                 § 216(b) with respect to the FLSA claims set forth herein (Count I and Count II);

              b. An Order compelling Defendants to disclose the names and addresses of all

                 collective action class members, and permitting Plaintiff to send notice of this

                 action all those similarly situated individuals, including the publishing of notice in

                                              Page 13 of 15
Case 3:19-cv-01426-BJD-MCR Document 1 Filed 12/12/19 Page 14 of 15 PageID 14



           a manner that is reasonably calculated to apprise the class members of their right

           by law to join and participate in this lawsuit;

        c. An Order declaring that Defendants violated the FLSA and its regulations;

        d. An Order declaring Defendants’ violations of the FLSA were willful;

        e. An Order declaring that Defendants’ illegally retaliated against Plaintiff in

           violation of the FLSA;

        f. An Order granting judgment in favor of Plaintiff and against Defendants and

           awarding Plaintiff and collective action class the full amount of damages and

           liquidated damages available by law;

        g. An Order awarding attorneys’ fees and costs incurred by Plaintiff in filing this

           action as provided by statute;

        h. Declaring, pursuant to 29 U.S.C. §§2201 and 2202, that the acts and practices

           complained of herein are in violation of the minimum wage provisions of the

           FLSA;

        i. All unpaid wages at the Florida mandated minimum wage rate;

        j. An equal amount of all owed wages as liquidated damages as allowed under the

           FLSA;

        k. All damages allowed under 29 U.S.C. § 216(b) for Defendants’ violations of §

           206, 215(a)(3) and 203(m)(2)(b); of the FLSA.

        l. Awarding Plaintiff pre-judgment and/or post-judgment interest;

        m. Reasonable attorney’s fees, costs and expenses of this action; and

        n. Such other relief to which Plaintiff and Class Members may be entitled, at law or

           in equity.

                                       Page 14 of 15
Case 3:19-cv-01426-BJD-MCR Document 1 Filed 12/12/19 Page 15 of 15 PageID 15



                                        JURY DEMAND

      Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.

DATED: December 12, 2019.                    Respectfully Submitted,

                                             /s/ Chanelle J. Ventura
                                             Chanelle J. Ventura, Esq.
                                             Fla. Bar No. 1002876
                                             Morgan & Morgan, P.A.
                                             8151 Peters Road, Suite 400
                                             Plantation, FL 33324
                                             T: (954) 318-0268
                                             F: (954) 327-3039




                                          Page 15 of 15
